 


115 HRES 235 RH: Directing the Secretary of Homeland Security to transmit certain documents to the House of Representatives relating to the Department of Homeland Security’s research, integration, and analysis activities relating to Russian Government interference in the elections for Federal office held in 2016.
U.S. House of Representatives
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
House Calendar No. 40 
115th CONGRESS 
1st Session 
H. RES. 235 
[Report No. 115–89] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2017 
Mr. Thompson of Mississippi submitted the following resolution; which was referred to the Committee on Homeland Security 
 

April 7, 2017
Additional sponsors: Ms. Jackson Lee, Mr. Langevin, Mr. Richmond, Mr. Keating, Mr. Payne, Mr. Vela, Mrs. Watson Coleman, Miss Rice of New York, Mr. Correa, Mrs. Demings, and Ms. Barragán

 
April 7, 2017 
Reported adversely, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Directing the Secretary of Homeland Security to transmit certain documents to the House of Representatives relating to the Department of Homeland Security’s research, integration, and analysis activities relating to Russian Government interference in the elections for Federal office held in 2016. 
 
 
That, not later than 14 days after the date of the adoption of this resolution, the Secretary of Homeland Security is directed to transmit to the House of Representatives, to the extent that such information is in the possession of the Secretary, copies of any document, record, memo, correspondence, or other communication or any portion of any such communication of the Department of Homeland Security (in a classified format, if necessary), that refers or relates to the following: (1)Research, integration, and analysis activities of the Department relating to interference with the elections for Federal office held in 2016 by or at the direction of the Russian Government, as announced in a joint statement with the Office of the Director of National Intelligence on October 7, 2016, and December 29, 2016.  
(2)Dissemination by the Department of information regarding interference with the elections for Federal office held in 2016 by or at the direction of the Russian Government, as announced in a joint statement with the Office of the Director of National Intelligence on October 7, 2016, and December 29, 2016.  (3)Research into cyber compromises of emails of United States persons and institutions by or at the direction of the Russian Government to interfere with the elections for Federal office held in 2016.  
(4)Integration, analysis, and dissemination of the Joint Analysis Report detailing the tools and infrastructure used by Russian intelligence services to compromise and exploit networks and infrastructure associated with the elections for Federal office held in 2016 issued by the Secretary of Homeland Security and the Director of the Federal Bureau of Investigation on December 29, 2016.    April 7, 2017 Reported adversely, referred to the House Calendar, and ordered to be printed 